Citation Nr: 0602622	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, claimed as throat cancer secondary to 
exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and G. Rizzo, observer 


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that he developed squamous 
cell carcinoma of the right tonsil due to exposure to Agent 
Orange.  He acknowledges that cancer of the tonsil is not a 
disease recognized by VA as being related to Agent Orange; 
however, he asserts that his cancer should nevertheless be 
subject to service connection.  In support of his contention, 
he has submitted medical opinions from two physicians.

The first is from Dr. Tantranond, Section Chief, 
Hematology/Oncology, Bay Pines VA Medical Center (VAMC).  In 
a September 2002 letter, Dr. Tantranond stated that in the 
field of oncology the etiology and pre-disposing factors of 
head and neck cancer are considered to be the same regardless 
of the pharynx, tonsil, or the larynx.  Dr. Tantranond then 
posed the following question: If a carcinoma of the larynx is 
considered to be related to Agent Orange exposure, why is a 
carcinoma of the upper respiratory tract not considered to be 
related as well?

The second is from Dr. Deems, a private physician who 
specialized in, among other things, head and neck cancers.  
In a September 2002 cancer clinic note addendum, Dr. Deems 
stated that there is no definite data on any relationship 
between tonsillar carcinoma and Agent Orange, but there is a 
relationship between laryngeal carcinoma and Agent Orange 
exposure.  He indicated that there is certainly a 
possibility, particularly since the veteran has never smoked 
or had any other significant risk factors besides the 
exposure to Agent Orange.

The Board finds that the above opinions raise the possibility 
that the veteran's squamous cell carcinoma of the right 
tonsil may be due to exposure to Agent Orange.  The Board 
notes that cancer of the tonsil is not recognized by VA as a 
disease associated with exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e) (2005).  However, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  In light of 
the above, and to afford the veteran every opportunity to 
substantiate his claim, the Board finds that further 
development is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact Drs. Tantranond 
(Bay Pines VAMC) and Deems (using the 
address of record) and ask them to 
provide any data and analyses to support 
the opinion that the veteran's squamous 
cell carcinoma of the right tonsil is 
related to exposure to Agent Orange.  The 
physicians should be informed that only 
respiratory cancers (cancer of the lung, 
bronchus, larynx, and trachea) are 
recognized by VA as having a relationship 
to exposure to Agent Orange.  The 
physicians should state whether it is at 
least as likely as not that the veteran's 
squamous cell carcinoma of the right 
tonsil is related to exposure to Agent 
Orange.  The physicians must set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for squamous cell 
carcinoma of the right tonsil, claimed as 
throat cancer secondary to exposure to 
Agent Orange.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


